Title: Report on the Petition of William Simmons, [24 February 1791]
From: Hamilton, Alexander
To: 



Treasury Department,February 24th: 1791.[Communicated on February 24, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to the Order of the House of Representatives of the seventh day of January, referring to him the petition of William Simmons;
Respectfully reports:
That on comparing the services to be performed, by the chief Clerk of the Auditor, with those to be performed by the chief Clerk of the Comptroller, and the qualifications requisite in each case, he does not perceive any reason for a difference in their respective compensations: And as the variety and importance of the business, committed to those Officers, require that they should have able assistance, it does not appear to the Secretary, that the allowance to the chief Clerk of the Comptroller is greater, than it ought to be: He is therefore of opinion, that it will be expedient to raise that of the chief Clerk of the Auditor, to the same standard.
All which is humbly submitted
Alexander Hamilton. Secy. of the Treasy.
